DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-13, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Donk et al. (US-5741348-A), hereinafter Van Der Donk.
Regarding claim 1, Van Der Donk teaches a method of refining a melt of aluminum scrap material which comprises metallic aluminum and impurities including iron (Abstract). Van Der Donk teaches melting aluminum scrap material (Column 1, lines 7-8), containing Fe contents of at least 0.57% (Table 1) which is within the claimed melting aluminum alloy scrap, thereby producing a melt, wherein the aluminum alloy scrap comprises an initial iron content, wherein the initial iron content is at least 0.20 wt% iron.
It is noted that the term purified is considered to require a lower Fe content in the product than in the starting material in light of instant specification [006] and that the term 3xxx aluminum alloy is considered to require manganese being the predominant alloying ingredient in view of instant specification [0021]-[0022], in other words, manganese is the second largest constituent of the composition after aluminum. The term target is not considered to further limit the claimed purified 3xxx aluminum alloy.
Mn and Si are added and result in final compositions which have Mn of 0.31-1.15 (Table 3, examples 11-18) and Mn as the predominant alloying ingredient (Table 3, example 13) which constitutes the claimed producing a target purified 3xxx aluminum alloy composition from the melt.
Si is added to the melt in the form of AlSi20 master alloy (Col. 3 L. 17-18). Mn is added to the melt (Col. 3 L. 13-19, 32-33, and 52-54), which is maintained at a super-eutectic holding temperature so that intermetallic compounds form (Abstract) which constitutes the claimed adding intermetallic former materials to the melt, wherein the intermetallic former materials comprise both silicon and a sufficient amount of manganese to produce the target purified 3xxx aluminum alloy composition; forming, due to the adding step, iron-bearing intermetallic particles in the melt. 
The solid intermetallic compounds are separated from the melt (Abstract) which constitutes the claimed removing at least some of the iron-bearing intermetallic particles from the melt and which, as discussed above, results in a final composition which overlaps a purified 3xxx aluminum alloy.
Van Der Donk further teaches examples in which the final Fe content is as low as 0.33 wt% (Table 3 example 22) which overlaps the claimed the low-iron melt comprises not greater than 0.35 wt% Fe. 
An aluminum alloy is obtained from the refined melt (Column 1, lines 9-10), which reads on solidifying a low-iron melt to produce a purified aluminum alloy. The Fe content in the final composition of the aluminum alloy is lower than that of the initial composition (see Tables 1 and 3) which is the same as the claimed solidifying the low-iron melt, thereby producing the target purified 3xxx aluminum alloy composition from the low-iron melt.

Regarding claim 7, Van Der Donk teaches all the limitations of claim 1 as set forth above. Van Der Donk further teaches the final composition of the aluminum alloying containing 0.31 to 1.15 wt. % Mn (see Table 3), which lies in the claimed range of not greater than 1.8 wt% manganese (Mn). As discussed above, Van Der Donk teaches adding silicon and manganese and producing a low-iron melt which constitutes the claimed adding a sufficient amount of the silicon and the manganese to produce the low-iron melt, wherein the low-iron melt includes not greater than 1.8 wt% manganese.

Regarding claim 8, Van Der Donk teaches the claim elements as discussed above. The instant specification teaches that a “3xxx aluminum alloy” means a wrought aluminum alloy comprising manganese (Mn) as the predominate alloying ingredient ([0021]). The instant specification also teaches the term “3xxx aluminum alloy” or “4xxx aluminum alloy” only refers to the composition and not any associated processing ([0022]). Thus, the claim limitations “3xxx aluminum casting alloy” is interpreted to be directed to a composition suitable for casting alloys, and does not require an active method step of casting the alloy.
As set forth above, Van Der Donk teaches a final composition of example aluminum alloys containing <0.1% Si, 0.87%, and 1.15% Mn (see examples 13 in Table 3), which reads on Mn being the predominate alloying ingredient. As such, this reads on the purified aluminum alloy being one of a 3xxx wrought aluminum alloy.

Regarding claim 9, Van Der Donk teaches the claim elements as discussed above. Van Der Donk further teaches cooling the melt after homogenizing and maintaining the melt at a super-eutectic holding temperature T for a holding time t so that solid intermetallic compounds form (Column 2, lines 15-17). Since cooling would necessarily result in transitioning from one temperature to another, this reads on cooling the melt from a first temperature to a second temperature, thereby producing the iron-bearing metallic particles.

Regarding claim 10, Van Der Donk teaches the claim elements as discussed above. Van Der Donk further teaches separating the solid intermetallic compounds from the melt, to obtain the refined melt (Column 2, lines 18-19).

Regarding claim 11, Van Der Donk teaches the claim elements as discussed above. Van Der Donk further teaches that the separating preferably takes place in a filter (Column 2, lines 56-59), which reads on filtration of the melt.

Regarding claim 12, Van Der Donk teaches the claim elements as discussed above. Van Der Donk further teaches an example melt which is poured into a preheated filter box with a ceramic foam filter (Column 3, lines 25-27). The ceramic foam filter reads on a refractory filter material.

Regarding claim 13, Van Der Donk teaches the claim elements as discussed above. The instant specification teaches the solidification point of fcc aluminum is 592°C ([0049]). In an example melt, Van Der Donk teaches the melt being heated to 855°C and cooled to 605°C. The second temperature 605°C is more than 10°C higher than the solidification temperature of fcc aluminum.

Regarding claims 19, 20, and 22, Van Der Donk teaches the claim elements as discussed above. Van Der Donk further teaches an example melt with an initial composition containing 1.12% Fe and a final composition containing 0.64% Fe (see example 4 in Tables 1 and 3). The final Fe content is about 43% less than the initial Fe content. This reads on the purified iron content being at least 10%, 25%, and 35% less than the initial iron content as recited in claims 19, 20, and 22 respectively.

Regarding Claim 21, Van Der Donk teaches the claim elements as discussed above. Van Der Donk teaches example compositions of a final composition having 0.49-1.15 wt% Mn (Table 3, examples 11-18) which overlaps the claimed the target purified 3xxx aluminum alloy composition comprises not greater than 0.9 wt% manganese.



Claims 5-7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Donk in view of De Vries (US-20040261572-A1), hereinafter De Vries.
	Regarding claim 5, Van Der Donk teaches all the limitations of claim 1 as set forth above. However, Van Der Donk does not explicitly disclose that the purified aluminum alloy comprises not greater than 0.20 wt. % iron (Fe).
De Vries teaches a process including a recycle loop ([0014]) where the additive is added to the downgrade stream of the FC (fractional crystallization) process and at least part of the product stream from the SIM (separation of intermetallics) process is recycled to the input of the FC process ([0031]). The Fe content in the final product is 0.06 wt% Fe (Table 3), which is within the claimed range of not greater than 0.20 wt. % iron (Fe).
De Vries teaches that incorporating a recycle loop in its aluminum alloy purification process reduces the waste mass to 16.7% (see Table 3), whereas purifying aluminum scrap with solely the FC process produces a waste mass of 24.6% (see Table 2). The combination of the product stream and small waste stream leads to a more economically feasible process ({0020]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the recycle loop taught by De Vries in the process of Van Der Donk.

Regarding claim 6, Van Der Donk teaches all the limitations of claim 1 as set forth above. However, Van Der Donk does not explicitly disclose that the purified aluminum alloy comprises not greater than 0.15 wt. % iron (Fe).
Van Der Donk teaches that the Fe content in the final product of its process is 0.06 wt% Fe (Table 3), which is within the claimed range of not greater than 0.15 wt. % iron (Fe).
As set forth above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the recycle loop taught by De Vries in the process of Van Der Donk.

Regarding claim 7, Van Der Donk teaches all the limitations of claim 1 as set forth above. Van Der Donk further teaches the final composition of the aluminum alloying containing 0.31 to 1.15 wt. % Mn (see Table 3), which lies in the claimed range of not greater than 1.8 wt% manganese (Mn). As discussed above, Van Der Donk teaches adding silicon and manganese and producing a low-iron melt.
Additionally, as stated above, De Vries teaches adding an additive to a downgrade stream to form a mixture containing aluminum-alloying element-additive intermetallics ([0008]). The addition comprises at least one element chosen from Si, Mn, Cu, Co and Ni ([0021)).
De Vries teaches that Si and Mn easily form intermetallics with many alloying elements used in the aluminum industry and yield a high removal efficiency, particularly when the alloying element to be removed is Fe ([0021]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added silicon and manganese to the aluminum alloy melt as taught by De Vries in the aluminum purification method of Van Der Donk.

Regarding claim 16, Van Der Donk teaches the limitations of claim 1 as set forth above. 
It is noted that the term alloying additions is considered to include all elements other than aluminum, silicon, iron, and manganese which are purposefully added to the melt in view of instant specification [0024].
Van Der Donk does not explicitly disclose purposefully adding elements other than aluminum, silicon, iron and manganese.
As stated above, De Vries teaches adding an additive to a downgrade stream to form a mixture containing aluminum-alloying element-additive intermetallics ([0008]). The addition comprises at least one element chosen from Si, Mn, Cu, Co and Ni ([0021]). Cu reads on an alloying addition.
De Vries teaches that additions including Cu easily form intermetallics with many alloying elements used in the aluminum industry and yield a high removal efficiency, particularly when the alloying element to be removed is Fe ([0021]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added Cu to the aluminum alloy melt as taught by De Vries in the aluminum purification method of Van Der Donk.

Regarding claim 17, Van Der Donk as modified by De Vries teaches the claim elements as discussed above. However, Van Der Donk does not explicitly disclose completing the adding alloy additions step after the removing step (d).
De Vries teaches a process including a recycle loop ([0014]) where the additive is added to the downgrade stream of the FC (fractional crystallization) process and at least part of the product stream from the SIM (separation of intermetallics) process is recycled to the input of the FC process ([0031]). Since the SIM process produces a purified off-stream that is recycled back into the first process vessel ([0037]; see 12-13 in Figure 2), followed by additive being added in the second process vessel (see 16-17 in Figure 2), this reads on adding alloy additions after the removing step.
As set forth above, De Vries teaches that incorporating a recycle loop in its aluminum alloy purification process reduces the waste mass to 16.7% (see Table 3), whereas purifying aluminum scrap with solely the FC process produces a waste mass of 24.6% (see Table 2). The combination of the product stream and small waste stream leads to a more economically feasible process ([0020]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the recycle loop taught by De Vries in the process of Van Der Donk.

Regarding claim 18, Van Der Donk as modified by De Vries teaches the claim elements as discussed above. Modified Van Der Donk further teaches that the alloying addition includes Cu ([0021] of De Vries).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Donk in view of Yan et al. (US-20130105045-A1), hereinafter Yan.
	Regarding claim 14, Van Der Donk teaches the claim elements as discussed above. However, Van Der Donk does not explicitly disclose that solidifying step (e) comprising cooling the melt from the second temperature to below a solidus temperature of the low-iron melt.
Yan teaches an aluminum alloy used for making cast products ([0002]). Yan teaches that the method for preparing the alloy comprises allowing the alloy solidify (claim 33). Since a melt would need to be cooled below the solidus temperature to solidify, this reads on the cooling the melt from the second temperature to below a solidus temperature of the low-iron melt.
Van Der Donk and Yan are analogous because both are directed to forming aluminum alloys suitable for casting.
As Van Der Donk teaches an aluminum alloy being obtained from the refined melt (Column 1, lines 9-10), but is silent on what temperature to cooling the melt to achieve solidification, one would look to the prior art to determine the temperature the melt should be cooled to in order to obtain an aluminum alloy. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have cooled the melt in Van Der Donk below the solidus temperature as taught by Yan, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)).

Regarding claim 15, Van Der Donk as modified by Yan teaches the claim elements as discussed above. Van Der Donk teaches heating the melt to 855°C and holding at that temperature for 30 minutes to allow all of the master-alloys to dissolve. Subsequently the melt is cooled to 605°C and held for 20 minutes, which is more than 10°C below 855°C. During the cooling and holding time, intermetallic compounds are formed and will partly deposit into the melt (Column 3, lines 19-24). While Van Der Donk is silent on whether 855°C is the liquidus temperature of the melt, the first temperature being the liquidus temperature would yield the same result as the teaching that all of the master-alloys dissolves upon heating to 855°. Thus, heating the melt to 855°C is functionally equivalent to the first temperature being the liquidus temperature.

Response to Arguments
Applicant’s arguments, see P. 4-6, filed 04/06/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s amendments have resulted in the withdrawal of the 35 USC . 
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
The argument that Van Der Donk fails to disclose adding a sufficient amount of manganese to an aluminum alloy scrap to achieve a target 3xxx aluminum alloy is not convincing.
As discussed in the rejection, Van Der Donk teaches example 13 which is a 3xxx aluminum alloy as defined by the instant specification. Van Der Donk additionally teaches compositional ranges through the examples which overlap with 3xxx aluminum alloys.
The argument that example 13 does not read on the claims because the manganese content was reduced is not convincing. The claims as currently written do not require the manganese content to increase, they require manganese to be added, and they require a final composition which is a 3xxx alloy. The final manganese content of example 13 is the claimed sufficient excess manganese to produce the target purified 3xxx aluminum alloy composition because that manganese was in excess of what was utilized to form intermetallics which were used to remove Fe.
The argument that a POSITA would not combine De Vries and Van Der Donk because Van Der Donk wishes to maintain the silicon content of its alloys is not convincing.
The cited portion of Van Der Donk (Col. 3 L. 8-10) merely states that a particular Si can be maintained. It does not state that it is preferable to do so or that it is required to do so, nor does it teach any negative effects from the silicon amount changing and therefore does not teach away from changing the silicon content, see MPEP 2123(II). Additionally there is motivation to apply De Vries as discussed in the rejection.
The argument that Yan would be considered inapplicable by a POSITA because it does not disclose removing particles from a melt while Van Der Donk does is not convincing.
Yan and Van Der Donk both relate to aluminum alloys and thus are at least reasonably pertinent to one another and there is motivation to combine as discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736